Exhibit HERSHA HOSPITALITY TRUST 510 Walnut Street, 9th Floor Philadelphia, PA 19016 Phone: 215-238-1046 Fax: 215-238-0157 For Immediate Release Contact: Ashish Parikh, CFO Ph: (215) 238-1046 Hersha Hospitality Announces Public Offering of Common Shares PHILADELPHIA, PA—(BUSINESS WIRE)—January 11, 2010—Hersha Hospitality Trust (NYSE: HT), owner of upscale, mid-scale and extended stay hotels in major metropolitan markets, today announced the commencement of a public offering of 35,000,000 common shares of beneficial interest, par value $0.01 per share.Hersha intends to grant the underwriters of the offering a 30-day option to purchase up to an additional 4,730,250 common shares to cover over-allotments, if any.The company intends to use the net proceeds of the offering to acquire a Hampton Inn and a Candlewood Suites located in Times Square, New York.Any excess proceeds will be used to repay outstanding indebtedness under Hersha’s revolving line of credit and for general corporate purposes. BofA Merrill Lynch, Raymond James and UBS Investment Bank are the joint book-running managers for the offering. A registration statement relating to these common shares has been filed with and declared effective by the U.S. Securities and Exchange Commission.This announcement shall not constitute an offer to sell or a solicitation of an offer to buy Hersha’s common shares, nor shall there be any sale of these common shares or a solicitation of an offer to buy these common shares in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state.Offers for the common shares will be made only by means of a prospectus supplement and accompanying prospectus forming part of the registration statement.A prospectus supplement and accompanying prospectus relating to these common shares, when available, may be obtained from BofA Merrill Lynch, 4 World Financial Center, New York, NY 10080, Attn: Preliminary Prospectus Department or email Prospectus.Requests@ml.com, from Raymond James & Associates, Inc., 880 Carillon Parkway, St. Petersburg, FL 33716 or by calling (800) 248-8863, or from UBS Securities LLC, Prospectus
